 Case 3:20-mc-00005-REP Document 27 Filed 03/12/20 Page 1 of 3 PageID# 958



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


In Re Subpoena To Twitter, Inc.       )
______________________________________)
                                      )
                                      ) Misc. Case No. 3:20-mc-00005-REP
TREVOR FITZGIBBON,                    )
                                      )
             Plaintiff,               )
                                      ) Civil Action No. 3:19-cv-477-REP
       vs.                            )
                                      )
                                      )
JESSELYN A. RADACK,                   )
                                      )
             Defendant.               )

              AMENDED CONSENT MOTION FOR EXTENSION OF TIME

       COMES NOW Defendant Jesselyn A. Radack (“Radack”) and files this Motion for

Extension of Time to and including March 27, 2020, within which to file her reply brief in support

of her Motion for Sanctions, and in support thereof, states as follows:

       Radack’s reply brief in support of her Motion for Sanctions is due on March 16, 2020.

Undersigned counsel requests this extension of time so that she will have sufficient time to respond

to the issues raised in Fitzgibbon’s Opposition to Motion for Sanctions. Undersigned counsel has

a surgery scheduled on March 12, 2020 and as a result requests that the time be extended until

March 27, 2020, for the reply brief to be filed. Counsel for Plaintiff has indicated his consent to

the requested extension of time. No deadlines in this case will be affected by granting this

requested extension.

       WHEREFORE, Defendant Jesselyn A. Radack, requests this Court enter an order

extending time within which she may file a reply brief in support of her Motion for Sanctions to

and including March 27, 2020.
 Case 3:20-mc-00005-REP Document 27 Filed 03/12/20 Page 2 of 3 PageID# 959




Dated: March 12, 2020

                                  Respectfully submitted,


                                  __/s/ D. Margeaux Thomas________________
                                  D. Margeaux Thomas (VSB #75582)
                                  The Thomas Law Office PLC
                                  11130 Fairfax Blvd., Suite 200-G
                                  Fairfax, VA 22030
                                  Telephone: 703.957.2577
                                  Facsimile: 703.957.2578
                                  Email: mthomas@thomaslawplc.com
                                  Counsel for Defendant Jesselyn A. Radack
 Case 3:20-mc-00005-REP Document 27 Filed 03/12/20 Page 3 of 3 PageID# 960




                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)
